 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   ALLSTATE NORTHBROOK                                Case No.: 19-CV-0437 W (MSB)
     INDEMNITY COMPANY AS
12
     SUBROGEE OF MARK A. WEBB,                          ORDER GRANTING JOINT
13                                     Plaintiff,       MOTION TO DISMISS WITH
                                                        PREJUDICE [DOC. 14]
14   v.
15
     UNITED STATES OF AMERICA,
16
17                                   Defendant.
18         Pending before the Court is a joint motion to dismiss this case with prejudice.
19   Good cause appearing, the Court GRANTS the joint motion [Doc. 14] and ORDERS the
20   case DISMISSED WITH PREJUDICE. Each party shall bear its own attorney’s fees
21   and costs.
22         IT IS SO ORDERED.
23   Dated: November 18, 2019
24
25
26
27
28

                                                    1
                                                                               19-CV-0437 W (MSB)
